          Case 19-31268 Document 44 Filed in TXSB on 03/19/19 Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 IN RE:                                         §
                                                §
 ARSHAM METAL INDUSTRIES,                       §             CASE NO. 19-31268
 INC.,                                          §               (Chapter 11)
         DEBTOR.                                §
                                                §          JUDGE DAVID R. JONES
                                                §

             DEBTOR’S AMENDED EXHIBIT AND MAY CALL WITNESS LIST

 Main Case No: 19-31268                             Name of Debtor:
                                                    Arsham Metal Industries, Inc.
 Witnesses:
 1. Clinton F. Bogart, MRICS, SIOR                  Judge: David Jones
 2. Bruce Bailey, MAI                               Courtroom Deputy: Vriana Portillo
 3. Jeffery R. Arsham, COO
 4. Any Party of Interest Present at the            Hearing Date: March 20, 2019
    hearing;
 5. Any witness called by another party; and,       Hearing Time: 3:30 p.m.
 6. Any witness necessary for rebuttal or           Party’s Name: Arsham Metal Industries
    impeachment.
                                                    Attorney’s Name: Melissa A. Haselden
                                                    Attorney’s Phone: 713-977-8686
                                                    Nature of Proceeding: Hearing on Continued
                                                    Use of Cash Collateral/Final Approval
                                                    [Docket No. 16]




{851329/00110/01304007.DOCX 1 }
          Case 19-31268 Document 44 Filed in TXSB on 03/19/19 Page 2 of 5



                                            EXHIBITS

Ex.                    Description                 Offered     Objection   Admitted/   Disposition
 #                                                                           Not
                                                                           Admitted
1     Arsham Appraisal Report – Real Estate
2     DIP term sheet
3     120 Budget
4     Notice of Final Hearing on Debtor’s
      Emergency Motion to Incur Post-
      Petition Indebtedness
      [Docket No. 34]
5     Debtor’s Schedules A-H
      [Docket No. 42]
6     Debtor’s Statement of Financial
      Affairs
      [Docket No. 42]
7     2018 AMI Appraisal Report of
      Equipment
8     Any exhibits listed by any other party
      and/or any exhibits listed for any other
      hearing set for the same date.
9     Any exhibits necessary for rebuttal,
      impeachment or refreshing the
      recollection of witnesses.
10    Any additional exhibits used for
      demonstrative purposes only.


DATED: March 19, 2019                            Respectfully submitted,

                                                 HOOVER SLOVACEK LLP

                                                 By: /s/ Melissa A. Haselden
                                                 MELISSA A. HASELDEN
                                                 State Bar No. 00794778
                                                 5051 Westheimer, Suite 1200
                                                 Houston, Texas 77056
                                                 Telephone: 713.977.8686
                                                 Facsimile: 713.977.5395
                                                 haselden@hooverslovacek.com
OF COUNSEL:
HOOVER SLOVACEK LLP
Edward L. Rothberg
State Bar No. 17313990
rothberg@hooverslovacek.com

{851329/00110/01304007.DOCX 1 }                     2
          Case 19-31268 Document 44 Filed in TXSB on 03/19/19 Page 3 of 5



Vianey Garza
State Bar No. 24083057
garza@hooverslovacek.com
5051 Westheimer, Suite 1200
Houston, Texas 77056
Telephone: 713.977.8686
Facsimile: 713.977.5395
Attorneys for Debtor in Possession




{851329/00110/01304007.DOCX 1 }          3
          Case 19-31268 Document 44 Filed in TXSB on 03/19/19 Page 4 of 5



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2019, a true and correct copy of the foregoing Witness
and Exhibit List for Arsham Metal Industries, Inc. was served by the Court’s ECF notification
system to the parties listed below at the email addresses listed below:

19-31268 Notice will be electronically mailed to:
John P Dillman on behalf of Creditor Cypress-Fairbanks ISD
Houston_bankruptcy@publicans.com

John P Dillman on behalf of Creditor Harris County
Houston_bankruptcy@publicans.com

Carl Dore, Jr on behalf of Creditor Dore Law Group, P.C.
carl@dorelawgroup.net, bbollman@dorelawgroup.net

Hector Duran, Jr on behalf of U.S. Trustee US Trustee
Hector.Duran.Jr@usdoj.gov, USTPRegion07.HU.ECF@USDOJ.GOV

John P Melko on behalf of Interested Party AMI Capital Partners, LLC
jmelko@foley.com, ggattis@foley.com;swilson@foley.com;rdiep@foley.com

Michael Kevin Riordan on behalf of Interested Party AMI Capital Partners, LLC
mriordan@foley.com, ggattis@foley.com;rdiep@foley.com

Edward L Rothberg on behalf of Debtor Arsham Metal Industries, Inc.
rothberg@hooverslovacek.com, ELRbankruptcy@gmail.com,hsllpbankruptcy@gmail.com,

Misty A Segura on behalf of Creditor OMI Refractories, LLC dba Bisco Refractories
msegura@cokinoslaw.com, cpower@cokinoslaw.com;mfitzwater@cokinoslaw.com

Michael J Smith on behalf of Creditor Community Bank of Texas, N.A.
msmith@csrslaw.com

John Mark Stern on behalf of Creditor Texas Comptroller of Public Accounts
john.stern@oag.texas.gov, sherri.simpson@oag.texas.gov

Donald L Turbyfill on behalf of Creditor Ford Motor Credit Company LLC
dturbyfill@dntlaw.com, ardell@dntlaw.com;jody@dntlaw.com;kimg@dntlaw.com

Michael J Durrschmidt on behalf of Creditor Midsouth VI, LLC
mdurrschmidt@hirschwest.com

John P Dillman on behalf of Creditor Cypress-Fairbanks ISD


{851329/00110/01304007.DOCX 1 }                      4
          Case 19-31268 Document 44 Filed in TXSB on 03/19/19 Page 5 of 5



Houston_Bankruptcy@publicans.com

Jeffrey Dale Stewart on behalf of Creditor Danann, Ltd. d/b/a Black Rose Steel & Trading
jstewart@wellscuellar.com




{851329/00110/01304007.DOCX 1 }                    5
